Citation Nr: 1746563	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2. Entitlement service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection for hypertension, as a result of exposure to an herbicide. 

5. Entitlement to service connection for tinea pedis, claimed as foot fungus.

6. Entitlement to service connection for cervical degenerative disc disease, claimed as a neck condition.

7. Entitlement to service connection for a back condition.

8. Entitlement to service connection for hand fungus.

9. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection convulsive seizures, now claimed as epilepsy and, if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1970. This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In light of the U. S. Court of Appeals for Veterans Claims (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim was recharacterized as listed above, entitlement to service connection for an acquired psychiatric disorder. As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." 

The issues of entitlement to service connection for tinea pedis, entitlement service connection for an acquired psychiatric disorder, entitlement to service connection for cervical degenerative disc disease, entitlement to service connection for a back condition, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a final rating decision in June 1970, the RO denied the Veteran's claim of entitlement to service connection for convulsive seizures, now claimed as epilepsy.

2. Evidence received since the June 1970 decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for seizures.  

3. The Veteran does not have right ear hearing loss that was caused or aggravated by service.

4. The Veteran does not have a hand fungus diagnosis.

5. The Veteran's service-connected left ear hearing loss is at most Level I.


CONCLUSION OF LAW

1. The June 1970 rating decision denying service connection for convulsive seizures, now claimed as epilepsy is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has not been received since the June 1970 rating decision to reopen the claim of service connection for seizures. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The criteria for entitlement to service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

4. The criteria for entitlement to service connection for hand fungus have not been met. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. A compensable rating for left ear hearing loss is not warranted. 38 U.S.C.A. §§ 1155, 5107, 5110 (b)(3) (West 2014); 38 C.F.R. §§ 3.400 (o) (2), 4.85, 4.86, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A letter from the RO in April 2008 provided notice of the evidence required to substantiate the claims for service connection for right ear hearing loss, and hand fungus. Additionally, a letter from the RO in October 2015 provided notice of the evidence required to substantiate a claim for epilepsy. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post service treatment records. The Board notes that the Veteran stated that the RO does not have his records from a naval hospital in Millington, Tennessee. The Veteran stated that those records are in the National Personal Records Center (NPRC). The record indicates that the RO requested medical records at Millington, Tennessee naval hospital in May 1970 and that the Veteran's service treatment records contain medical records of the Veteran at the Millington, Tennessee naval hospital. Therefore, Board finds that VA fulfilled its duty to obtain relevant medical records. 

In addition, the Veteran underwent audiological examinations in September 2008 and October 2015. These examination reports are of record. The Board note that the Veteran did not undergo a VA examination for his claimed hand fungus, this issue will be discussed below. 

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds that no new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for seizures/epilepsy. 

A June 1970 rating decision denied the Veteran's claim for service connection for convulsive seizures because the RO found that the Veteran's conclusive seizure condition was familial as he reportedly had experienced seizures as a child and reported that his twin brother and mother also had seizures. The Veteran did not appeal, and new and material evidence was not received within the following one year period. The Board notes that in May 1973, the Veteran reapplied for disability benefits for his seizure condition. However, the Veteran did not provide any new evidence. The RO issued a letter stated that they did not consider either the merits of the claim or whether to reopen the decision, and that they would do so only if the Veteran provided any new evidence. Therefore, the June 1970 rating decision is the last final decision. 

Since the June 1970 final decision, the Veteran has provided no material evidence concerning his seizures/epilepsy. The Veteran provided medical records concerning his back, neck, coronary artery disease and prostate cancer conditions. These records contain no information concerning any seizure condition. The Veteran's VA records note that the Veteran has a history of seizure and that he was medicated for six months following separation from service. Further, the Veteran stated in December 2015 that all the evidence concerning his seizure condition is from his time at the naval hospital in Millington, Tennessee. The RO considered these records in 1970 when it made its final decision. Therefore, the additional treatment records are new, in that they were not of record at the time of the June 1970 denial, but they are not material as they do not address the etiology of the Veteran's seizure disorder. 

Accordingly, the Board finds that the evidence received since the June 1970 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating this claim. The petition to reopen the Veteran's claims for service connection for convulsive seizures now claimed as epilepsy is denied.

III. Right Ear Hearing Loss

Generally, service connection may be established on a direct basis with evidence that establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces. 38 C.F.R. § 3.303. In addition, service connection may be established on a presumptive basis for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). The presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence of hearing loss during service is not fatal to the Veteran's claim. The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385." Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that he incurred hearing loss in his right ear as a result of service. 

The Veteran had an in-service audiological evaluation during service in February 1969, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards where appropriate, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ASA units to ISO-ANSI results until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted (in parentheses) to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
ADD
15
10
10
10
5







The Veteran's service treatment records indicate that the Veteran entered service with normal hearing. Specifically, the Veteran's entrance examination in February 1969 showed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
N/R
-5 (0)








During the Veteran's separation examination in February 1970 the following findings were reported using ISO standards (therefore not converted):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15







The Veteran underwent a VA audiological examination in September 2008. The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10







The Veteran's speech discrimination score for his right ear was 98. The examiner stated that puretone thresholds indicated normal hearing across all frequencies and word recognition was excellent. 

The Veteran underwent another audiological examination in October 2015. The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
25







The Veteran's speech discrimination score was 94. The examiner diagnosed the Veteran with normal hearing. 

Moreover, there is no other medical evidence in the record that the Veteran has a hearing loss for VA purposes. 

The Veteran does not have auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz at or above 40 decibels nor does the Veteran have auditory threshold at or above 26 decibels for three of the tested frequencies. Finally, the Veteran's lowest speech discrimination score was 94 in the October 2015 examination, which under VA regulations, is not considered hearing loss. Therefore, the Veteran does not meet the threshold for a hearing loss disability under VA regulations. See 38 C.F.R. § 3.385. The preponderance of the evidence is against a finding that the Veteran has a current right ear hearing loss disability by VA standards. See 38 C.F.R. § 3.385. Accordingly, as there is no competent evidence of a current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, nexus, or continuity of symptomatology is unnecessary and service connection for right ear hearing loss is denied. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching such decision, the Board has considered the applicability of the benefit-of-the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for right ear hearing loss, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56  (1990).

IV. Hand Fungus

As stated above, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319  (2007).

The Veteran contends that he has hand fungus and it relates to his service in Vietnam where he walked in water and rice patties. The record does not contain any evidence of hand fungus. Indeed, the Veteran's extensive treatment records concerning his other health problems never mention a current hand fungus condition or a history of hand fungus. There is also no evidence of the Veteran treated for hand fungus. Accordingly, the Board finds that there is no evidence that the Veteran has a current hand fungus disorder.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted. Brammer, 3 Vet. App at 225. It is therefore unnecessary to address any other element of service connection. Accordingly, the claim for service connection for hand fungus is denied.

The Board notes that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410  (2006); McLendon, 20 Vet. App. at 83. A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. As the Board found that there is no evidence of hand fungus or any symptoms of hand fungus the Board finds that a VA examination is not required, despite the low bar of McLendon. 

V. Initial Compensable Rating for Left Ear Hearing Loss

The Veteran seeks an initial compensable disability rating for hearing loss.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second. "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four. This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100. If the impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. See 38 C.F.R. § 4.85 (f). 

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The examiner must elicit information from the Veteran concerning the functional effects of his or her disability. The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided. Id. 


The Veteran's September 2008 VA audiological examination recorded the following: 




HERTZ




1000
2000
3000
4000
LEFT

15
5
15
10







The average puretone decibel loss was 11.25. The Veteran's left ear word discrimination score was 94. 

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss. Where hearing loss is at Level I in a service-connected ear and the other ear is not service connected, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85. 
 
In October 2015, the Veteran underwent another VA audiological examination. The Veteran's puretone threshold values for his left ear were: 




HERTZ




1000
2000
3000
4000
LEFT

15
15
20
20








The puretone decibel loss average was 18. The Veteran's left ear word discrimination score was 94.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss. Where hearing loss is at Level I in a service-connected ear and the other ear is not service connected, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85. The examiner found the Veteran's hearing loss did not impact ordinary conditions of daily like, including ability to work. The examiner also noted that the Veteran does not have a diagnosis of hearing loss in either ear. 
  
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for hearing loss in the left ear. Therefore, the claim for increase throughout the appeal period is denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990); see also Hart, 21 Vet. App. at 507.

ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for seizures/epilepsy has not been received, and the application to reopen is denied.

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for hand fungus is denied.

Entitlement to initial compensable rating for left ear hearing loss is denied. 

REMAND

Although the Board sincerely regrets any additional delay, further development is required before adjudication. 

I. Acquired Psychiatric Disorder

The Veteran's VA medical records contain notes on the Veteran's mental health treatment screenings. In March 2005, VA treatment records indicated that the Veteran was not treated or managed for depression. In the March 2005 mood/depression screening the Veteran did not report being bothered by little interest or pleasure in doing things and feeling down, depressed, or hopeless during the previous month. In March 2005, VA treatment records note that the Veteran had a positive PTSD screening, but the Veteran declined mental health counselling. In August 2005, the Veteran had a negative PTSD screening. In May 2007, the Veteran had another negative PTSD screen. In February 2008, treatment records indicated that the Veteran had mild residual PTSD and adjustment disorder with mild depression. 

In August 2008, VA treatment records note that the Veteran's diagnostic impression was that the Veteran suffered from chronic PTSD and adjustment disorder with depression related to retirement. 

The Veteran underwent a VA psychiatric examination in September 2008. The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD or any other mood disorder. The VA examiner reasoned that the Veteran had no history of any type of psychiatric symptomatology interfering in any type of work or social relationships. 

The Board finds that the examiner's reasoning is inadequate for adjudication. The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examiner's reasoning that the Veteran does not have a diagnosis of PTSD or any other mood disorder relied on the fact that the Veteran had no history of psychiatric symptomatology. However, the Veteran had a positive PTSD screen in March 2005 and was diagnosed with chronic PTSD and adjustment disorder with depression related to retirement in August 2008. The Board notes that the Veteran is in receipt of the Combat Action Ribbon and thus, a combat stressor is conceded. As such, the Board is not satisfied that the examiner completely reviewed the Veteran's medical history in formulating a negative diagnosis. Given the inadequate reasoning provided, and the reliance on an inaccurate factual basis a remand is necessary to obtain an adequate VA opinion.


II. Service Connection for Hypertension as a Result of Exposure to an Herbicide.

As to the Veteran's claim for service connection for hypertension, the evidence reflects that the Veteran has been diagnosed with hypertension. In addition, the Veteran is presumed to have been exposed to herbicides during service in Vietnam.

Given the evidence of a current diagnosis of hypertension, the Veteran's presumed exposure to herbicides during service, and the fact that service connection may be established on a direct basis, the Board finds that an examination and medical opinion-based on full review of the record and supported by complete, clearly-stated rationale-is needed to fairly resolve the claim for service connection for hypertension, to include as due to exposure to herbicides. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Combee v. Brown, 34 F3d. 1039 (Fed. Cir. 1994); McLendon, supra.

III. Service Connection for Foot Fungus

In an April 2016 statement, the Veteran indicated that he went weeks with wet feet and shoes during service, which the Veteran suggested caused his foot fungus. In August 1995, private treatment records note that the Veteran had a fungal infection of the feet. In December 1998, private treatment records note that the Veteran had skin lesions on his feet, but they were nearly cleared up. It is unclear whether the Veteran still suffers from foot fungus and whether it is related to service. See 38 U.S.C.A. § 1154 (a), (b) (West 2014). Therefore, in accordance with McLendon, supra, the Veteran requires a VA examination to determine whether he currently has foot fungus and the etiology of any foot fungus.  

IV. Service Connection for a Back Disorder

In an April 2016 statement, the Veteran indicated that while in-service he slept on rocky mountains, which the Veteran implied caused his back disorder. In December 2003, private treatment records note that the Veteran complained of pain across his back. In February 2006, VA medical treatment records note that the Veteran stated he had has been having back pain from his bulging disc. Private treatment records in July 2007 note that the Veteran had a past diagnosis of herniated disc. Therefore, in accordance with McLendon, supra, the Veteran requires a VA examination to determine whether the he currently has a back disorder and whether it is etiologically related to service. See 38 U.S.C.A. § 1154 (a), (b) (West 2014).

V. Service Connection for Cervical Degenerative Disc Disease

In an April 2016 statement, the Veteran indicated that while in-service he slept on rocky mountains, which the Veteran suggested caused his neck disorder. See 38 U.S.C.A. § 1154 (a), (b) (West 2014). In December 2003, private treatment records indicate the Veteran was diagnosed with chronic degenerative disc disease at the C4-5 and C5-6 and a cervical sprain. Therefore, in accordance with McLendon, supra, the Veteran requires a VA examination to determine whether the Veteran's degenerative disc disease and/or cervical sprain is etiologically related to service. 
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.  

2. Schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder to include PTSD. The Veteran's claims file should be made available to and reviewed by the examiner. The examiner must respond to the following questions:

(a) Whether it is at least likely as not (50 percent probability or more) that the Veteran has a current psychiatric disorder to include PTSD.

The examiner should discuss the Veteran's positive PTSD screening in March 2005 and the Veteran's diagnosis with PTSD and adjustment disorder with depression in August 2008.

(b) If the Veteran has a current diagnosis of a psychiatric disorder then the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) any acquired psychiatric disorders are related to an in-service injury, disease or event, or any psychosis manifested itself within one year of service discharge. With regard to PTSD, the examiner must provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is related to the Veteran's military service. (The examiner should note the Veteran is in receipt of a Combat Action Ribbon so combat).

(c) A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

3. Schedule the Veteran for a VA examination from an appropriate examiner to determine the etiology of the Veteran's hypertension.

(a) The examiner should to opine as to whether the Veteran's diagnosed hypertension is at least as likely as not (a 50 percent or greater probability) is related to an in-service injury, disease event, to include presumed in-service exposure to herbicides.

In so doing, the examiner should discuss the medical significance, if any, of the National Academy of Sciences conclusion that there is "limited or suggestive evidence" of an association between hypertension and exposure to herbicides.

(b) A complete rationale should be provided for the opinion given. The opinion should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

4. Schedule the Veteran for a VA examination from an appropriate examiner to determine the nature and etiology of any foot fungus condition. The examiner should opine:

(a) Whether it is at least likely as not (50 percent probability or more) that the Veteran has a current foot fungus condition.

(b) If the Veteran has a current diagnosis of foot fungus then the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's foot fungus is related to an in-service injury, disease or event.

The examiner should address the Veteran's competent statement that while in-service his feet and shoes were constantly wet.

(c) A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

5. Schedule the Veteran for a VA examination from an appropriate examiner to determine the nature and etiology of any low back condition. The examiner should opine:

(a) Whether it is at least likely as not (50 percent probability or more) that a current low back disorder to include bulging disc and herniated disc, is at least as likely as not (50 percent probability or more) related to an in-service injury, disease, or event or if degenerative joint disease was manifest within one year of service discharge.

The examiner should address the Veteran's statement that while in service he slept on rocky mountains. The examiner should also address the evidence of a back injury from a motor vehicle accident in 2003. 

(b) A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

6. Schedule the Veteran for a VA examination from an appropriate examiner to determine the nature and etiology of the Veteran's neck condition. The examiner should opine:

 (a) Whether the Veteran's cervical degenerative disc disease and/or cervical sprain is at least as likely as not (50 percent probability or more) related to an in-service injury, disease, or event or if degenerative joint disease was manifest within one year of service discharge.

The examiner should address the Veteran's statement that while in service he slept on rocky mountains. The examiner should also address the evidence that he sustained a neck injury in a motor vehicle accident in 2003. 

(c) A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

7. Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal. If the benefits on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







	


Department of Veterans Affairs


